NO. 07-03-0286-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                   APRIL 20, 2004

                        ______________________________


                        JIMMY WASHINGTON, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                      _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B13049-9806; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                              MEMORANDUM OPINION


      Following his plea of not true, the trial court heard evidence that appellant Jimmy

Washington had violated several conditions of his community supervision, which had been



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
granted upon his conviction for burglary of a habitation. Finding that the State’s allegations

were supported by the evidence, appellant’s community supervision was revoked and

punishment was assessed at five years confinement and a $1,000 fine. In presenting this

appeal, counsel has filed an Anders2 brief in support of a motion to withdraw. We affirm

and grant counsel’s motion to withdraw.


       In support of his motion to withdraw, counsel has certified that he has diligently

reviewed the record and, in his opinion, the record reflects no reversible error or grounds

upon which an appeal can be predicated. Anders v. California, 386 U.S. 738, 744-45, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Thus, he concludes the appeal is frivolous and without

merit. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Cr.App. 1978), counsel

has discussed why, under the controlling authorities, there is no error in the court's

judgment. Counsel has also shown that he sent a copy of the brief to appellant, and

informed appellant that, in counsel's view, the appeal is without merit. In addition, counsel

has demonstrated that he notified appellant of his right to review the record and file a pro

se brief if he desired to do so. Appellant did not file a pro se brief and the State did not

favor us with a brief.


       A review of the record establishes that appellant was convicted of burglary of a

habitation in 1998 and placed on community supervision for five years. On February 21,

2002, the State filed a motion to revoke alleging appellant had violated the following


       2
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                              2
conditions of his community supervision: (1) failed to report; (2) failed to report a change

of address or change of employment within 48 hours; (3) failed to pay restitution and

community supervision fees; and (4) did not refrain from use of alcohol or controlled

substances.


       At the hearing on the State’s motion appellant’s community supervision officer

testified that he failed to report as required in Hale County for the months of May, June,

and October 1999, and June, July, and August 2000. After his community supervision was

transferred to Taylor County, he also failed to report there, and by mail in Hale County for

the months of September, October, November, and December 2001, and January and

February 2002. Testimony was also presented that appellant did not report a change of

address after moving from Abilene, and at the time the State’s motion was filed, his

whereabouts were unknown. Appellant was also delinquent in community supervision fees

and on September 27, 2001, his urine specimen contained cocaine.


       During his testimony appellant admitted he had not reported to his community

supervision officer in Hale County. He claimed, however, that he contacted the community

supervision office in Taylor County regarding his transfer and was informed that there was

no paperwork or file on him. He never received a letter regarding his transfer and made

no further attempts to contact the office. He acknowledged living in Abilene for six or

seven months and then moving to El Paso, where he was arrested twice.




                                             3
       When reviewing an order revoking community supervision, the sole question before

this Court is whether the trial court abused its discretion. Jackson v. State, 645 S.W.2d
303, 305 (Tex.Cr.App. 1983). In a revocation proceeding, the State must prove by a

preponderance of the evidence that appellant violated a condition of community

supervision. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Cr.App. 1993). One sufficient

ground for revocation supports the trial court’s order. Moore v. State, 605 S.W.2d 924, 926

(Tex.Cr.App. 1980). The evidence presented supports the State’s allegations; thus, the

trial court did not abuse its discretion in revoking appellant’s community supervision.


       We have also made an independent examination of the entire record to determine

whether there are any other arguable grounds which might support this appeal. See

Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988). We have found no

non-frivolous issues and agree with counsel that the appeal is without merit. Currie v.

State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State, 477 S.W.2d 577, 578

(Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                                 Don H. Reavis
                                                   Justice

Do not publish.




                                            4